                 Case 19-11915-BLS        Doc 156     Filed 10/22/19    Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

RAIT FUNDING, LLC,                                 Case No. 19-11915 (BLS)
a Delaware limited liability company, et al.,1     (Jointly Administered)

                  Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON OCTOBER 24, 2019 AT 11:30 A.M. (ET)

  I.       CONTINUED MATTER:

           1. Debtors’ Motion for Entry of an Order Waiving the Bankruptcy Rule 2015.3
              Reporting Requirements for Cause [Docket No. 85; filed 9/27/19]

              Response Deadline:        October 11, 2019 at 4:00 p.m. (ET); Extended to
                                        November 13, 2019 at 4:00 p.m. (ET) for the Office of the
                                        United States Trustee and the Official Committee of
                                        Unsecured Creditors

              Responses Received:

              A. Informal Response from the Office of the United States Trustee

              B. Informal Response from the Official Committee of Unsecured Creditors

              Related Documents         None

           Status: The hearing regarding this matter is continued to the omnibus hearing scheduled
           for November 20, 2019 at 10:00 a.m. (ET).




       1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are as follows: RAIT Funding, LLC, a Delaware limited
liability company (9983); RAIT Financial Trust, a Maryland real estate investment trust (9819);
RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation
(9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV
TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a
Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan
Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).


120981309.1
                 Case 19-11915-BLS         Doc 156      Filed 10/22/19     Page 2 of 5



 II.     MATTERS FILED UNDER CERTIFICATION OF COUNSEL:

         2. Debtors’ Application for an Order Authorizing the Retention and Employment of
            Drinker Biddle & Reath LLP as Counsel to the Debtors, Nunc Pro Tunc to the
            Petition Date [Docket No. 84; filed 9/27/19]

              Response Deadline:         October 11, 2019 at 4:00 p.m. (ET); Extended to
                                         October 17, 2019 at 4:00 p.m. (ET) for the Office of the
                                         United States Trustee and the Official Committee of
                                         Unsecured Creditors

              Responses Received:

              A. Informal Response from the Office of the United States Trustee

              Related Documents

              A. Certification of Counsel Regarding Order Authorizing the Retention and
                 Employment of Drinker Biddle & Reath LLP as Counsel to the Debtors, Nunc Pro
                 Tunc to the Petition Date ]Docket No. 151; filed 10/21/19]

              Status: On October 21, 2019, the Debtors filed a proposed form of order under
              certification of counsel in connection with this matter. Accordingly, a hearing with
              respect to this matter is only required to the extent that the Court has any questions or
              concerns.

         3. Debtors’ Application for Entry of an Order (A) Authorizing Employment and
            Retention of Epiq Corporate Restructuring, LLC as Administrative Advisor for
            Debtors, Effective Nunc Pro Tunc to the Petition Date and (B) Granting Related
            Relief [Docket No. 100; filed 9/27/19]

              Response Deadline:         October 11, 2019 at 4:00 p.m. (ET); Extended to
                                         October 17, 2019 at 4:00 p.m. (ET) for the Office of the
                                         United States Trustee and the Official Committee of
                                         Unsecured Creditors

              Responses Received:

              A. Informal Response from the Office of the United States Trustee

              Related Documents

              A. Supplemental Declaration of Regina Amporfro in Support of Debtors’ Application
                 for Entry of an Order (A) Authorizing Employment and Retention of Epiq
                 Corporate Restructuring, LLC as Administrative Advisor for Debtors, Effective
                 Nunc Pro Tunc to the Petition Date and (B) Granting Related Relief [Docket No.
                 152; filed 10/21/19


                                                    2
120981309.1
                 Case 19-11915-BLS         Doc 156      Filed 10/22/19     Page 3 of 5




              B. Certification of Counsel Regarding Order Authorizing the Debtors to Retain and
                 Employ Epiq Corporate Restructuring, LLC as Administrative Advisor Effective
                 as of Petition Date [Docket No. 153; filed 10/21/19]

              Status: On October 21, 2019, the Debtors filed a proposed form of order under
              certification of counsel in connection with this matter. Accordingly, a hearing with
              respect to this matter is only required to the extent that the Court has any questions or
              concerns.

         4. Debtors’ Motion for Entry of an Order Authorizing the Retention and Compensation
            of Certain Professionals Utilized in the Ordinary Course of Business, Nunc Pro Tunc
            to the Petition Date [Docket No. 101; filed 9/27/19

              Response Deadline:         October 11, 2019 at 4:00 p.m. (ET); Extended to
                                         October 17, 2019 at 4:00 p.m. (ET) for the Office of the
                                         United States Trustee and the Official Committee of
                                         Unsecured Creditors

              Response Received:

              A. Informal Response from the Office of the United States Trustee

              Related Documents

              A. Certification of Counsel Regarding Order Authorizing the Retention and
                 Compensation of Certain Professionals Utilized in the Ordinary Course of
                 Business, Nunc Pro Tunc to the Petition Date [Docket No. 149; filed 10/21/19]

              Status: On October 21, 2019, the Debtors filed a proposed form of order under
              certification of counsel in connection with this matter. Accordingly, a hearing with
              respect to this matter is only required to the extent that the Court has any questions or
              concerns.

         5. Debtors’ Motion for an Order Establishing Procedures for Interim Compensation and
            Reimbursement of Expenses for Retained Professionals [Docket No. 102; filed
            9/27/19

              Response Deadline:         October 11, 2019 at 4:00 p.m. (ET); Extended to
                                         October 17, 2019 at 4:00 p.m. (ET) for the Office of the
                                         United States Trustee and the Official Committee of
                                         Unsecured Creditors

              Response Received:

              A. Informal Response from the Official Committee of Unsecured Creditors


                                                    3
120981309.1
                 Case 19-11915-BLS         Doc 156      Filed 10/22/19     Page 4 of 5



              Related Documents

              A. Certification of Counsel Regarding Order Establishing Procedures for Interim
                 Compensation and Reimbursement of Expenses for Retained Professionals
                 [Docket No. 148; filed 10/21/19]

              Status: On October 21, 2019, the Debtors filed a proposed form of order under
              certification of counsel in connection with this matter. Accordingly, a hearing with
              respect to this matter is only required to the extent that the Court has any questions or
              concerns.

         6. Debtors’ Application for an Order (I) Authorizing and Approving the Retention and
            Employment of UBS Securities LLC as Investment Banker and Financial Advisor to
            the Debtors, Nunc Pro Tunc to the Petition Date, and (II) Waiving Compliance with
            Certain Requirements of Local Rule 2016-2 [Docket No. 103; filed 9/27/19]

              Response Deadline:         October 11, 2019 at 4:00 p.m. (ET); Extended to
                                         October 17, 2019 at 4:00 p.m. (ET) for the Office of the
                                         United States Trustee and the Official Committee of
                                         Unsecured Creditors

              Response Received:

              A. Informal Response from the Office of the United States Trustee

              Related Documents

              A. Certification of Counsel Regarding Order (I) Authorizing and Approving the
                 Retention and Employment of UBS Securities LLC as Investment Banker and
                 Financial Advisor to the Debtors, Nunc Pro Tunc to the Petition Date, and (II)
                 Waiving Compliance with Certain Requirements of Local Rule 2016-2 [Docket
                 No. 150; filed 10/21/19]

              Status: On October 21, 2019, the Debtors filed a proposed form of order under
              certification of counsel in connection with this matter. Accordingly, a hearing with
              respect to this matter is only required to the extent that the Court has any questions or
              concerns.

III.     CONTESTED MATTER GOING FORWARD:

         7. Debtors’ Application for an Order Authorizing Retention and Employment of M-III
            Advisory Partners, LP as Financial Advisors to the Debtors, Nunc Pro Tunc to the
            Petition Date [Docket No. 104; filed 9/27/19]

              Response Deadline:         October 11, 2019 at 4:00 p.m. (ET); Extended to
                                         October 17, 2019 at 4:00 p.m. (ET) for the Office of the
                                         United States Trustee and the Official Committee of
                                         Unsecured Creditors

                                                    4
120981309.1
                 Case 19-11915-BLS        Doc 156     Filed 10/22/19   Page 5 of 5



              Response Received:

              A. The United States Trustee’s Objection to the Debtors’ Application for an Order
                 Authorizing the Retention and Employment of M-III Advisory Partners, LP as
                 Financial Advisors to the Debtors, Nunc Pro Tunc to the Petition Date [Docket No.
                 146; filed 10/18/19

              Related Documents         None

              Status: The Debtors anticipate filing a revised proposed form of order under
              certification of counsel in advance of the hearing.


Dated: October 22, 2019                           DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                                  /s/ Patrick A. Jackson
                                                  Patrick A. Jackson (Del. Bar No. 4976)
                                                  Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                                  222 Delaware Avenue, Suite 1410
                                                  Wilmington, DE 19801
                                                  Tel: (302) 467-4200
                                                  Fax: (302) 467-4201
                                                  Patrick.Jackson@dbr.com
                                                  Joseph.Argentina@dbr.com

                                                  -and-

                                                  Michael P. Pompeo (admitted pro hac vice)
                                                  Brian P. Morgan (admitted pro hac vice)
                                                  1177 Avenue of the Americas, 41st Floor
                                                  New York, NY 10036-2714
                                                  Tel: (212) 248-3140
                                                  Fax: (212) 248-3141
                                                  Michael.Pompeo@dbr.com
                                                  Brian.Morgan@dbr.com

                                                  Proposed Counsel to the Debtors
                                                  and Debtors in Possession




                                                  5
120981309.1
